ON APPLICATION EOB REHEABING.
FRICK, C. J.
Defendant’s counsel have filed a petition for a rehearing, in which they insist that we have committed gross error in bolding the complaint passed on sufficient. It is insisted that we have invoked the presumptions applicable to courts of general jurisdiction in favor of courts of limited or special jurisdiction. It seems to us, however, that the zeal of counsel has caused them to overlook or misapprehend the question decided by us. the statute passed on in the opinion makes the question of whether the justice bad jurisdiction of the subject of the action one of fact. Assuming, but not deciding, that the fact that the horse was killed in Box Elder Precinct bad to be established by the plaintiff the same as any other fact necessary to a recovery, bow would this affect the sufficiency of the complaint ? In the following manner, and in no other, namely: Are the allegations with respect to the jurisdictional fact sufficient to admit evidence in support thereof ? Whether they are sufficient is a question of interpretation or construction. From counsel’s contention, it would seem that they insist that language in a complaint may mean one thing in a court of general jurisdiction and a different thing in a court of limited jurisdiction. They perhaps would not concede that this is their meaning, yet it is just what their contention amounts to. We did not bold that in courts of limited jurisdiction their power to adjudicate or determine would be either inferred or presumed. What we held is that a complaint will ordinarily receive the same construction whether filed in a court of general, or in a court of limited jurisdiction, and that the rules of construction in both courts are the same. In other words, what we held is that, if the allegation of an ultimate fact is suffi*10cient to admit evidence in support of sucb a fact in one court, it is equally sufficient in any other court, regardless of the jurisdictional powers exercised by either court. If there is any difference in applying the rules of construction to pleadings, such rules will be applied more liberally in courts of limited jurisdiction than in those of general jurisdiction. This, however, has nothing to do with the presumptions of jurisdiction. In courts of limited or special jurisdiction the jurisdiction must affirmatively appear; but, where the jurisdiction must be established as a fact, it may be so established if the allegations of the complaint are sufficient to admit evidence of such fact, the same as in establishing any other fact. That is all that we decided in the opinion.
The defendants’ petition for a rehearing is therefore denied.
Plaintiff has also filed what by him is termed a “petition, for a rehearing,” but which, in legal effect, is but a request to modify the judgment for costs so far as it applies to the defendants other than the judge of the district court. The question of awarding costs in proceedings of this character was considered by us in the case of State v. Ritchie, 32 Utah 394, 91 Pac. 29. We are of the opinion that, under the rule laid down in that case, plaintiff is entitled 4 to recover costs as against all the defendants other than the district judge, for the reason that in this proceeding all of the defendants filed a joint answer, and, in addition thereto, filed a joint brief and presented oral argument, in all of which they jointly resisted the application of the plaintiff. Moreover, it is manifest that the order dismissing plaintiff’s case in.the district court, and which was sought to be set aside by the application, was made upon the request of the defendants other than the district judge, and hence it was their act that caused said order and made it necessary for the plaintiff to seek redress in this court, which was the only tribunal in which he could obtain what he conceived to be his legal rights.
*11We are of the opinion, therefore, that the judgment with respect to costs should be modified. It is therefore ordered that the judgment with respect to costs heretofore entered in this case be, and the same, hereby is, set aside; and it is ■ordered that the plaintiff have judgment for costs against all of the defendants except the judge of the district court.
McCARTY and STBAUP, JJ., concur.